       CASE 0:19-cv-01222-JRT-HB Document 84 Filed 06/17/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

RANCHERS CATTLEMEN ACTION
LEGAL FUND UNITED                                               Case No. 0:19-cv-1222-JRT-HB
STOCKGROWERS OF AMERICA et al.,

                      Plaintiffs,
                                                             RULE 7.1 – CORPORATE
                      v.                                  DISCLOSURE STATEMENT FOR
                                                             JBS S.A.; JBS USA FOOD
TYSON FOODS, INC. et al,                                     COMPANY; SWIFT BEEF
                                                              COMPANY; AND JBS
                       Defendants.                             PACKERLAND, INC.


       Pursuant to Federal Rule of Civil Procedure 7.1 Defendants JBS S.A., JBS USA Food

Company, Swift Beef Company, and JBS Packerland, Inc. (hereinafter collectively referred to as

the “JBS Defendants”), state the following:

       1.      Defendants JBS Packerland, Inc. and Swift Beef Company are wholly-owned

subsidiaries of JBS USA Food Company.

       2.      JBS USA Food Company is a wholly-owned subsidiary of JBS USA Food

Company Holdings ("JBS USA Holdings").

       3.      JBS USA Holdings' parent corporation is JBS Luxembourg S.à r.l (“JBS

Luxembourg”), a Luxembourg private limited liability company.

       4.      JBS USA Holdings and JBS Luxembourg are indirect wholly-owned subsidiaries

of their ultimate parent JBS S.A., a Brazilian company.

       5.      JBS S.A. has no parent company, and it is publicly traded. No publicly traded

company owns 10% or more of its stock.

       6.      This filing shall not constitute a waiver by the JBS Defendants of (a) any

jurisdictional defenses that may be available, (b) any affirmative defenses under Rule 8 of
       CASE 0:19-cv-01222-JRT-HB Document 84 Filed 06/17/19 Page 2 of 3




the Federal Rules of Civil Procedure, any defense listed in Rule 12(b) of the Federal Rules

of Civil Procedure, or otherwise, or (c) any other statutory or common law defenses that

may be available to the JBS Defendants in this or any other action. The JBS Defendants

expressly reserve their rights to raise any such defenses and any other defense. As to JBS

S.A., the undersigned has entered a special appearance as counsel for the explicit purpose

of preserving objections to the sufficiency of service of process and personal jurisdiction.


Dated: June 17, 2019                By: s/ Lewis A. Remele, Jr.
                                             Lewis A. Remele, Jr. (MN #90724)
                                             Christopher R. Morris (MN #230613)
                                             BASSFORD REMELE
                                             100 South 5th Street, Suite 1500
                                             Minneapolis, MN 55402
                                             (612)333-3000
                                             lremele@bassford.com
                                             cmorris@bassford.com

                                              William F. Hargens (NE #16578 – Admitted Pro Hac
                                              Vice)
                                              Mark F. Enenbach (NE #15202 – Admitted
                                              Pro Hac Vice)
                                              Patrick E. Brookhouser, Jr. (NE #19245 Admitted Pro
                                              Hac Vice)
                                              Matthew G. Munro (NE #26190 – Admitted Pro Hac
                                              Vice)
                                              MCGRATH NORTH MULLIN & KRATZ, PC LLO
                                              First National Tower, Suite 3700
                                              1601 Dodge Street
                                              Omaha, NE 68102
                                              (402) 341-3070
                                              whargens@mcgrathnorth.com
                                              menenbach@mcgrathnorth.com
                                              pbrookhouser@mcgrathnorth.com
                                              mmunro@mcgrathnorth.com

                                              Counsel for Defendants JBS USA Food Company, JBS
                                              Packerland, Inc. and Swift Beef Company

                                              *Special Appearance for Defendant JBS S.A.




                                                -2-
CASE 0:19-cv-01222-JRT-HB Document 84 Filed 06/17/19 Page 3 of 3




                              -3-
